DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2018/0262304) in view of Park et al. (US Pub. 2016/0230685).
Regarding claims 1 and 14, Wang teaches a method of wireless communication, comprising: communicating, by a first wireless communication device with a second wireless communication device, a configuration for a plurality of autonomous uplink (AUL) resources (“a listen before talk (LBT) procedure” in [0053]) in a plurality of subbands (see “ACK/NACK resource configuration” in step 610 in Figure 6); and communicating, by the first wireless communication device with the second wireless communication device, an AUL communication signal using a first AUL resource of the plurality of AUL resources (step 630 in Figure 6).  Wang, however, does not teach communicating, by a first wireless communication device with a second wireless communication device, a priority order associated with the plurality of AUL resources; and communicating, by the first wireless communication device with the second wireless communication device, an AUL communication signal using a first AUL resource of the plurality of AUL resources based at least in part on the priority order.  Park teaches communicating, by a first wireless communication device with a second wireless communication device, a priority order associated with the plurality of AUL resources (see “primary BWP” in [0394]); and communicating, by the first wireless communication device with the second wireless communication device, an AUL communication signal using a first AUL resource of the plurality of AUL resources based at least in part on the priority order [0395].  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang to have communicating, by a first wireless communication device with a second wireless communication device, a priority order associated with the plurality of AUL resources; and communicating, by the first wireless communication device with the second wireless communication device, an AUL communication signal using a first AUL resource of the plurality of AUL resources based at least in part on the priority order as taught by Park in order to use priorities assigned to the BWPs [0394]. 
Regarding claims 2 and 15, Park teaches selecting, by the first wireless communication device, the first AUL resource based on the priority order (see “primary BWP” in [0394], see also [0395]).
Regarding claims 3 and 16, Wang teaches the communicating the AUL communication signal includes: receiving, by the first wireless communication device from the second wireless communication device, the AUL communication signal (step 630 in Figure 6).
Regarding claims 4 and 17, Wang teaches the communicating the AUL communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the AUL communication signal using the first AUL resource in one or more subbands of the plurality of subbands based on a listen-before-talk (LBT) (“a listen before talk (LBT) procedure” in [0053]).
Regarding claims 5 and 18, Wang teaches monitoring, by the first wireless communication device, for a subband acquisition indication from the second wireless communication device (step 630 in Figure 6).
Regarding claims 6 and 19, Wang teaches the monitoring includes: detecting, by the first wireless communication device, a subband acquisition indication, wherein the communicating the AUL communication signal is further based on the detecting (step 630 in Figure 6).
Claims 7-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Park et al. further in view of Liou et al. (US Pub. 2020/0052865).
Regarding claims 7 and 20, Wang in view of Park teaches the limitations in claims 1 and 14 as shown above.  Wang in view of Park, however, does not teach selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset.  Liou teaches selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset (“‘UL duration and offset’ field” in [0141]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang in view of Park to have selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset as taught by Liou in order to perform a channel access procedure for autonomous UL transmissions [0141]. 
Regarding claims 8 and 21, Liou teaches detecting, by the first wireless communication device, a subband acquisition indication from the second wireless communication device, and wherein the selecting includes: excluding, by the first wireless communication device, one or more starting time offsets of the first set of starting time offsets based on the detecting (“‘UL duration and offset’ field” in [0141]).
Regarding claims 9 and 22, Liou teaches monitoring, by the first wireless communication device, for a subband acquisition indication from the second wireless communication device, wherein the selecting includes: identifying, by the first wireless communication device, the first set of starting time offsets from multiple sets of starting time offsets based on the monitoring (“‘UL duration and offset’ field” in [0141]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-14 of U.S. Patent No. 11109366. Although the claims at issue are not identical, they are not patentably distinct from each other because the application’s claims merely broaden the scope of the patented claims by not claiming some claim elements (i.e. identifying, by the first wireless communication device based on whether the uplink communication signal is to be transmitted within a first transmission opportunity (TXOP) or outside a second TXOP).
Claim 1 of Instant Application
Claim 1 of US 11109366
A method of wireless communication, 
A method of wireless communication, comprising: 
comprising: communicating, by a first wireless communication device with a second wireless communication device, a configuration for a plurality of autonomous uplink (AUL) resources in a plurality of subbands and a priority order associated with the plurality of AUL resources; and 
communicating, by a first wireless communication device with a second wireless communication device, a subband priority configuration; communicating, by the first wireless communication device with the second wireless communication device, an uplink resource indicator associated with an uplink communication signal, the uplink resource indicator including a set of bits; identifying, by the first wireless communication device based on whether the uplink communication signal is to be transmitted within a first transmission opportunity (TXOP) or outside a second TXOP, a first configuration from a plurality of configurations associated with resources in a plurality of subbands, wherein each of the plurality of configurations maps the set of bits in the uplink resource indicator to a different subset of the resources; and
communicating, by the first wireless communication device with the second wireless communication device, an AUL communication signal using a first AUL resource of the plurality of AUL resources based at least in part on the priority order.
communicating, by the first wireless communication device with the second wireless communication device, the uplink communication signal using a first resource of the resources based on bit values of the uplink resource indicator, the subband priority configuration, and the first configuration.

Claims 7-9 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11109366 in view of Liou et al.. 
Regarding claims 7 and 20, claim 1 of U.S. Patent No. 11109366 teaches the limitations in claims 1 and 14 as shown above.  Claim 1 of U.S. Patent No. 11109366, however, does not teach selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset.  Liou teaches selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset (“‘UL duration and offset’ field” in [0141]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11109366 to have selecting, by the first wireless communication device, a first starting time offset from a first set of starting time offsets associated with the first AUL resource, wherein the communicating the AUL communication signal is based on the first starting time offset as taught by Liou in order to perform a channel access procedure for autonomous UL transmissions [0141]. 
Regarding claims 8 and 21, Liou teaches detecting, by the first wireless communication device, a subband acquisition indication from the second wireless communication device, and wherein the selecting includes: excluding, by the first wireless communication device, one or more starting time offsets of the first set of starting time offsets based on the detecting (“‘UL duration and offset’ field” in [0141]).
Regarding claims 9 and 22, Liou teaches monitoring, by the first wireless communication device, for a subband acquisition indication from the second wireless communication device, wherein the selecting includes: identifying, by the first wireless communication device, the first set of starting time offsets from multiple sets of starting time offsets based on the monitoring (“‘UL duration and offset’ field” in [0141]).
Allowable Subject Matter
Claims 10-13 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (US Pub. 2019/0261210) teaches updating contention window based on scheduled uplink (SUL) and autonomous uplink (AUL) (step 408 in Figure 4).

    PNG
    media_image1.png
    1118
    850
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414